RYAN, J.
The Sanzone-Palmisano Co. brought an action in the Hamilton Common Pleas to recover from the Southern Railway Co. for damages to merchandise, received from the railroad as initial carrier. Summons was authorized to be made upon J. B. Munson, vice-president of the company, at his office in Cincinnati. He appeared solely for the motion, moving to quash service of - summons, for the reason that he was not such an agent that service of summons was authorized to be made upon him. In support of the motion, Munson declared that no lines or tracks of the railroad were in Ohio; but an office was maintained for the purpose of giving directions for the operation of the company’s business.
The Common Pleas Court held:
1. Munson, as vice-president, could be served with summons, for 11290 GC, provides that service can be had on a managing agent *239and Munson, for all purposes, is the managing agent of the company.
Attorneys—Hightower & O’Brien for San-zone et; Harmon, Colston, Goldsmith, & Hoadly for Company; all of Cincinnati.
2. The presence of the corporation within the State necessary to the service of process is shown when it appears that the corporation is there carrying on business in such a sense as to manifest its presence within the ' state, although the business may he entirely interstate in its character. Motion to quash service and return of sheriff will he -overruled.